Name: 89/145/EEC: Council Decision of 20 February 1989 introducing a Community financial measure for the eradication of contagious bovine pleuropneumonia (CBPP) in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  means of agricultural production;  Europe;  cooperation policy;  environmental policy
 Date Published: 1989-02-25

 Avis juridique important|31989D014589/145/EEC: Council Decision of 20 February 1989 introducing a Community financial measure for the eradication of contagious bovine pleuropneumonia (CBPP) in Portugal Official Journal L 053 , 25/02/1989 P. 0055 - 0057 Finnish special edition: Chapter 3 Volume 28 P. 0147 Swedish special edition: Chapter 3 Volume 28 P. 0147 *****COUNCIL DECISION of 20 February 1989 introducing a Community financial measure for the eradication of contagious bovine pleuropneumonia (CBPP) in Portugal (89/145/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the presence of contagious bovine pleuropneumonia (CBPP) was established in Portugal in 1983 and a national campaign was immediately instituted for the eradication of this insidious and fatal disease; Whereas the continued presence of this disease militates against the free movement of bovine animals; Whereas the final eradication of this disease constitutes an essential prerequisite for the establishment - with regard to trade in cattle - of the internal market in bovine animals as well as for increasing the productivity of breeding and, consequently, improving the standard of living of persons engaged in this sector; Whereas Portugal must present a reinforced plan for the eradication of CBPP within a period of three years; Whereas the efforts already made have served to stabilize the incidence of the disease but the resources deployed must, however, be maintained and reinforced in order to eradicate CBPP from the entire territory of Portugal and thus contribute to the establishment of the internal market; Whereas the Portuguese authorities have applied to the Community for a contribution towards the expenditure involved in the continuation and reinforcement of the eradication programme undertaken in 1983; Whereas, in order to benefit from the results obtained, this request should be granted so that the systematic action already undertaken can be maintained and reinforced; Whereas, due to previous commitment of financial resources at national level, arrangements should, if possible, be made for partial pre-financing of the Community's contribution; Whereas the intensified eradication plan must include measures ensuring the effectiveness of the action undertaken; whereas a procedure closely associating the Member States and the Commission should be introduced by means of which such measures can be adopted and adapted as the situation develops; Whereas the Member States should be kept regularly informed of the progress of the measures undertaken, HAS ADOPTED THIS REGULATION: Article 1 The Portuguese Republic shall draw up a reinforced plan for the eradication of contagious bovine pleuropneumonia. Article 2 For the purposes of this Decision: (a) holdings: means an agricultural establishment or officially supervised dealer's premises, situated in the territory of Portugal, in which animals for breeding, sale or slaughter are regularly kept or bred; (b) infected zone: means an area of at least two kilometres in diameter around a holding in which, according to official findings, a clinical or serological case has been diagnosed; (c) infected region: means a wide area, designated by the central authorities, in which it is thought a number of cases of the disease may be present. The central authorities shall designate such an area in their reinforced plan and annually thereafter, and shall notify the Commission before beginning testing each year; (d) serological test: means the complement fixation test (Campbell and Turner's modified method), or any other test that is agreed following the procedure laid down in Article 10. Article 3 The plan referred to in Article 1 must: 1. indicate the central authorities which are to implement and coordinate the plan; 2. indicate measures to eliminate outbreaks of contagious bovine pleuropneumonia, and more particularly: (a) the slaughter measures in holdings of a maximum of five bovines: the slaughter of all bovines where a clinical or seroglogical case of CBPP is diagnosed or where, as a result of an epizootiological investigation, a holding may be considered to be contaminated; (b) the slaughter measures in holdings of more than five bovines: if the clinically infected, suspect or reacting animals are less than 30 % of the total number of bovines in the holding, they must be slaughtered; before any bovine leaves this herd, except under official supervision for immediate slaughter, all the remaining bovines must have reacted negatively to at least three tests which must be at least one month apart; under certain conditions, to be defined by the competent authorities, total slaughter will be carried out in these type of holdings; (c) the bovines to be slaughtered must be slaughtered in accordance with (a) and (b) under official supervision immediately after the owner or person in charge has ben officially notified of the results of the tests or investigations; (d) immediate and adequate compensation for the owners of bovines which have been slaughtered in accordance with (a) and (b); (e) the cleansing and disinfection of holdings after the bovines have been destroyed; (f) where a case of CBPP has occurred in a bovine which is attending a common milking parlour, all the bovines attending such common milking parlour shall be subjected to serological tests in accordance with (b); 3. include surveillance measures as follows: (a) infected zones shall be declared around holdings in which clinical or serological cases have occurred; movement of bovines out of such zones shall be forbidden, except under official supervision for immediate slaughter, until such time as all bovines over six months of age within such zone have reacted negatively to two tests with an interval of approximately six months apart; (b) infected regions shall be declared within which all bovines which are present over the age of six months must be serologically tested at least twice a year; testing shall continue within these regions until such time as all the bovines have reacted negatively to at least two tests; (c) outside the infected regions, 50 % of all bovines over the age of six months must have been serologically tested at least once a year within a zone 50 kilometres wide and bordering on the infected regions and, within other zones, 10 % of all such bovines shall be so tested; (d) the central authority shall organize special epizootiological investigations to identify infected holdings; 4. include common measures as follows: (a) the therapeutic treatment or the use of vaccine against CBPP must be forbidden; (b) the establishment of a system identifying all bovines on the national territory so that the region and holding of origin can be traced at any time; (c) the registration of holdings engaged in bovine farming; (d) the monitoring of all movements of bovines; (e) the promotion of regional groups of farmers to combat CBPP so as to engender more effective cooperation with the technical and administrative departments and voluntary control over the application of the plan; 5. give an indication of estimated unit costs for blood sampling, laboratory tests, slaughter compensation, slaughter transport costs, disinfection costs and special epizootiological investigations as well as estimated total costs on an annual basis for carrying out the operations. Article 4 The Commission shall examine the plan drawn up by the Portuguese authorities in order to ascertain whether it meets the conditions for its approval or whether it should be amended in any way. The plan, including any amendments to it, shall be approved in accordance with the procedure provided for in Article 10. Article 5 The measure provided for in this Decision shall qualify for financial aid from the Community. Article 6 1. Community financial assistance shall be granted for a period of three years from the date fixed by the Commission in its decision approving the plan referred to in Article 1. 2. The estimated assistance to be charged to the Community budget under the chapter covering expenditure relating to agriculture shall be 18 million ecus for the duration of the period provided for in paragraph 1. Article 7 1. On condition that all the measures laid down are applied and are in compliance with the plan approved pursuant to Article 4, the expenditure incurred by Portugal: - pursuant to Article 3 (2) (a), (b) and (c), - pursuant to Article 3 (3) (a), (b) and (c), and - pursuant to Article 3 (3) (d), shall qualify for Community financial aid within the limits laid down in Article 6. 2. The Community shall refund 50 % of the expenditure referred to in the first and second indents of paragraph 1. 3. The Community shall each year give a contribution of ECU 40 for the carrying out of each special epizootiological investigation referred to in Article 3 (3) (d) which enabled the presence of CBPP to be confirmed. 4. Detailed rules for the application of this Article shall be adopted, as required, in accordance with the procedure laid down in Article 10. Article 8 1. Applications for payment shall relate to expenditure incurred by the Portuguese Republic during the calendar year and shall be submitted to the Commission before 1 July of the following year; however, payments may be made in advance, of up to 35 % of the annual refunds provided for by Article 7 (2), within the limits of the budgetary appropriations, on presentation by the Portuguese authorities of the relevant supporting documents to the Commission. 2. The Commission shall decide on aid after consulting the Committee referred to in Article 10. 3. Detailed rules for the application of this Article shall be adopted, as required, in accordance with the procedure laid down in Article 10. Article 9 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis. Article 10 1. The Commission shall be assisted by the Standing Veterinary Committee (hereinafter referred to as 'the Committee'), set up by Decision 68/361/EEC (1). 2. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the committee, either on his own initiative or at the request of the representative of a Member State. 3. The representative of the Commission shall submit to the committee a draft of the measures to be adopted. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 54 vote, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 4. When the measures are in accordance with the committee's opinion, the Commission shall adopt them and make them apply immediately. 5. When the proposed measures are not in accordance with the committee's opinion or if the committee fails to deliver an opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall adopt the measures by the qualified majority. If, on the expiry of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission, save where the Council has decided against the said measures by a simple majority. Article 11 1. The Commission shall carry out regular on-the-spot checks to ensure that the eradication plan is being applied. The Commission shall inform the Member States within the committee of developments regularly, at least once a year, in the light of the information provided by the Portuguese authorities, who shall submit a progress report to the Commission together with the applications for payment and any reports from experts who, acting on behalf of the Community and appointed by the Commission, have made on-the-spot visits. 2. Should the eradication plan require amendment in the course of its execution, a new decision approving it shall be taken in accordance with the procedure laid down in Article 10. Article 12 This Decision is addressed to the Portuguese Republic. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) Opinion delivered on 17 Februar 1989 (not yet published in the Official Journal). (1) OJ No L 255, 18. 10. 1968, p. 23.